EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Megan Doughty. The initial proposal was issued by the office on September 13, 2021, at 3:35pm, and an email confirmation of the acceptance was received by the office on Friday, September 17, at 12:12pm.  A subsequent interview occurred to discuss non-statutory double patenting, which was solved by the submission of terminal disclaimers by the Applicant.  

The application has been amended as follows: 


1.  	(Currently Amended) A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, a lowest pressure turbine of the engine and has a turbine length defined as a distance between a root of a most upstream blade of the turbine at a leading edge thereof and a root of a most downstream blade of the turbine at a trailing edge thereof, and the compressor is a lowest pressure compressor of the engine; 

	a gearbox that is configured to receive an input from the core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and 
wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span defined as a distance between the two rearward bearings, 
wherein 
            
                
                    
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
                           
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        h
                        e
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
is equal to or less than 1.05,
	wherein the core shaft has a length between the forward bearing and a rearmost bearing of the two rearward bearings, and 
	wherein the bearings are arranged such that a length ratio of the distance between the two rearward bearings to the length of the core shaft is equal to or less than 0.14.
	2.  	(Previously Presented) The gas turbine engine of claim 1, wherein the minor span to turbine length ratio is in the range from 0.70 to 1.05.
	3.  	(Currently Amended) The gas turbine engine of claim 1, wherein the turbine comprises a total of four sets of turbine blades, and the two rearward bearings are located downstream of a trailing edge of a turbine blade of a third set of turbine blades from a front of the turbine, at a root of the turbine blade of the third set.
a leading edge of the most downstream turbine blade of the turbine at the root of the blade.
	5.  	(Previously Presented)  The gas turbine engine of claim 1, wherein the length of the core shaft is in the range from 1800 to 2900 mm.
	6.  	(Original)  The gas turbine engine of claim 1, wherein the core shaft has a running speed range with a lower bound of 1500 rpm and an upper bound of 6200 rpm.
	7.  	(Currently Amended)  The gas turbine engine of claim 6, wherein the upper bound on the of the core shaft is an upper bound on a maximum take-off running speed and the lower bound on the running speed range of the core shaft is a minimum running speed under ground idle conditions. 
	8.  	(Canceled)
	9.  	(Currently Amended) The gas turbine engine of  claim 1, wherein the length ratio of the distance between the two rearward bearings to the core shaft length is in the range from 0.08 to 0.13.
	10.  	(Currently Amended) The gas turbine engine of claim 1, wherein a forwardmost bearing of the two rearward bearings has a bearing stiffness in the range of 30 kN/mm to 100 kN/mm.
	11.  	(Currently Amended) The gas turbine engine of claim 10, wherein a stiffness ratio of the bearing stiffness at the forwardmost of the two rearward bearings to the distance between the two rearward bearings is in the range from 0.08 to 0.5 kN/mm2.

	13.  	(Original) The gas turbine engine of claim 1, wherein the fan has a fan diameter in the range from 330 cm to 380 cm.
	14.  	(Currently Amended) A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein the turbine is a lowest pressure turbine of the engine and has a turbine length defined as a distance between a root of a most upstream blade of the turbine at a leading edge thereof and a root of a most downstream blade of the turbine at a trailing edge thereof, and the compressor is a lowest pressure compressor of the engine; 
	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
	a gearbox that is configured to receive an input from the core shaft, and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and 
wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span defined as a distance between the two rearward bearings, 
wherein a minor span to turbine length ratio of:
            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        h
                        e
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
is equal to or less than 1.05, and
	wherein:

	(ii) the minor span is in the range from 250 mm to 350 mm; and
	(iii) at least one of:
		(a) a running speed of the core shaft is in the range from 1500 rpm to 6200 rpm; or
	(b) a diameter of the fan is in the range from 330 cm to 380 cm and the gear ratio of the gearbox is in the range from 3.1 to 3.8; and
	(iv) the length of the core shaft, the minor span and/or the running speed are selected such that no primary resonance of the core shaft lies within the running range of the engine.
	15.  	(Currently Amended) A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein the turbine is a lowest pressure turbine of the engine and has a turbine length defined as a distance between a root of a most upstream blade of the turbine at a leading edge thereof and a root of a most downstream blade of the turbine at a trailing edge thereof, and the compressor is a lowest pressure compressor of the engine; 
	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
	a gearbox that is configured to receive an input from the core shaft, and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and 
wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span defined as a distance between the two rearward bearings, 
wherein a minor span to turbine length ratio of:
            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        h
                        e
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        

is equal to or less than 1.05, and
	wherein the lowest pressure turbine of the engine has a lowest pressure set of blades, each blade of the lowest pressure set of blades having a mass, m, a radius at blade mid-height, r, and an angular velocity at cruise, ω; and 
	wherein a first blade to bearing ratio of:
            
                
                    
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                         
                    
                    
                        m
                        r
                        
                            
                                ω
                            
                            
                                2
                            
                        
                         
                        
                            
                                f
                                o
                                r
                                 
                                a
                                 
                                b
                                l
                                a
                                d
                                e
                                 
                                o
                                f
                                t
                                h
                                e
                                 
                                l
                                o
                                w
                                e
                                s
                                t
                                 
                                p
                                r
                                e
                                s
                                s
                                u
                                r
                                e
                                 
                                s
                                e
                                t
                                 
                            
                        
                    
                
            
        
            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                         
                    
                    
                        m
                        r
                        
                            
                                ω
                            
                            
                                2
                            
                        
                         
                        (
                        f
                        o
                        r
                         
                        a
                         
                        b
                        l
                        a
                        d
                        e
                         
                        o
                        f
                        t
                        h
                        e
                         
                        l
                        o
                        w
                        e
                        s
                        t
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        s
                        e
                        t
                         
                        )
                    
                
            
        
has a value in the range from 2.0 x10-6 to 7.5 x10-6 kg-1.rad-2.s2.  
	16.  	(Currently Amended) A gas turbine engine for an aircraft comprising:
 	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein the turbine is a lowest pressure turbine of the engine and has a turbine length defined as a distance between a root of a most upstream blade of the turbine at a leading edge thereof and a root of a most downstream blade of the turbine at a trailing edge thereof, and the compressor is a lowest pressure compressor of the engine; 
	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
	a gearbox that is configured to receive an input from the core shaft, and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, and 
wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span defined as a distance between the two rearward bearings, 
wherein a minor span to turbine length ratio of:
            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        h
                        e
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
is equal to or less than 1.05, and
	wherein the lowest pressure turbine of the engine has a lowest pressure set of blades, each blade of the lowest pressure set of blades having a mass, m, a radius at blade mid-height, r; and 
	wherein a second blade to bearing ratio of:
            
                
                    
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                         
                    
                    
                        m
                        ×
                        r
                         
                        (
                        f
                        o
                        r
                         
                        a
                         
                        b
                        l
                        a
                        d
                        e
                         
                        o
                        f
                        t
                        h
                        e
                         
                        l
                        o
                        w
                        e
                        s
                        t
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        s
                        e
                        t
                         
                        )
                    
                
            
        

            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                         
                    
                    
                        m
                        ×
                        r
                         
                        (
                        f
                        o
                        r
                         
                        a
                         
                        b
                        l
                        a
                        d
                        e
                         
                        o
                        f
                        t
                        h
                        e
                         
                        l
                        o
                        w
                        e
                        s
                        t
                         
                        p
                        r
                        e
                        s
                        s
                        u
                        r
                        e
                         
                        s
                        e
                        t
                         
                        )
                    
                
            
        
has a value in the range from 0.8 to 6.0 kg-1.
	17.  	(Original)  The gas turbine engine of claim 1, further comprising a tail bearing housing located rearward of the turbine and comprising two bearing discs, each bearing disc arranged to support one of the two rearward bearings.
an axis of the gas turbine engine.
	19. 	(Currently Amended)  The gas turbine engine of claim 1, wherein:
	the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft;
	the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and
	the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
	20.  	(Currently Amended)  A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, a lowest pressure turbine of the engine and has a turbine length defined as a distance between a root of a most upstream blade of the turbine at a leading edge thereof and a root of a most downstream blade of the turbine at a trailing edge thereof, and the compressor is a lowest pressure compressor of the engine; 
	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
		wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span defined as a distance between the two rearward bearings, 
	wherein 
            
                
                    
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        h
                        e
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
is equal to or less than 1.05; 
		wherein the core shaft has a length, L, between the forward bearing and a rearmost bearing of the two rearward bearings, in the range from 1800 mm to 2900; and
		wherein the bearings being arranged such that a length ratio of the distance between the two rearward bearings to the length of the core shaft is equal to or less than 0.14.
	21.	(New)  A gas turbine engine for an aircraft comprising:
	an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor, wherein the turbine is a lowest pressure turbine of the engine and has a turbine length defined as a distance between a root of a most upstream blade of the turbine at a leading edge thereof and a root of a most downstream blade of the turbine at a trailing edge thereof, and the compressor is a lowest pressure compressor of the engine; 
	a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and
	wherein the engine core further comprises three bearings arranged to support the core shaft, the three bearings comprising a forward bearing and two rearward bearings, with a minor span defined as a distance between the two rearward bearings, 
	wherein a minor span to turbine length ratio of:
            
                
                    
                        t
                        h
                        e
                         
                        m
                        i
                        n
                        o
                        r
                         
                        s
                        p
                        a
                        n
                    
                    
                        t
                        h
                        e
                         
                        t
                        u
                        r
                        b
                        i
                        n
                        e
                         
                        l
                        e
                        n
                        g
                        t
                        h
                    
                
            
        
is equal to or less than 1.05; and

		(i) the core shaft has a length between the forward bearing and a rearmost bearing of the two rearward bearings in the range from 1800 mm to 2900 mm; 
	(ii) the minor span is in the range from 250 mm to 350 mm; 
	(iii) a running speed of the core shaft is in the range from 1500 rpm to 6200 rpm; and
	(iv) the length of the core shaft, the minor span and/or the running speed are selected such that no primary resonance of the core shaft lies within the running range of the engine.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Office notes the closest prior art to the claims above, can be found for example in US 2013/0340435 to Savela which shows for example in Figure 2, a lowers pressure turbine(46) to meet the features of original claim 1, with the added note of two bearings(38D and 38ED) which are appear to have a smaller span than the length of the turbine.  The office notes Figure 3, which is a more detailed view, does not make this smaller span as clear.  Thus the office turned to the disclosure which revealed that the spacing of said bearings is tied to permitting a better critical speed of the low speed and higher engine speed and lower weight, per Page 2, ¶34.  In particular the spacing which can be varied significantly, controls the stiffness of the support provided to the bearing, as disclosed in Page 3, ¶38 and claim 7.  Thus the spacing of the bearings was noted as an optimizable variable when considered in combination with rotor length and speeds as laid out by the reference.  The office; however noted the dependent claims (amended into independent claims as noted above) all disclose features where in conjunction with this optimized ratio of span to length, there are additional spacing, speed, and length requirements placed upon the shaft and .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on September 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 16796051, 16796055, 16809984, 16809772, 16809831, or 16823520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745